                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 19-2273-FMO (KS)                                        Date: April 10, 2019
Title       Robert Smith v. United States of America



Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                            N/A
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On March 26, 2019, Plaintiff, a federal prisoner incarcerated at the United States
Penitentiary – Lompoc and proceeding pro se, filed a Complaint alleging, inter alia, wrongful
imprisonment and a due process violation based on prison officials’ refusal to provide Plaintiff
access to the prison grievance system. (Dkt. No. 1.) Also on March 26, 2019, the Court notified
Plaintiff that he had failed to pay the filing fee and had not filed a request to proceed in forma
pauperis. (Dkt. No. 2.) Two weeks have now passed, and Plaintiff has not responded to the
Court’s notification. Accordingly, because Plaintiff has neither paid the filing fee nor obtained
authorization to proceed without prepayment of the fee, IT IS HEREBY ORDERED that
Plaintiff shall show cause, no later than May 1, 2019, why the action should not be dismissed.

         To that end, the Clerk is directed to send Plaintiff a copy of the Central District’s civil
rights complaint form (CV-66) and a copy of the Central District’s form Request to Proceed
Without Prepayment of Filing Fees with Declaration in Support (CV-60P). To discharge this
Order and proceed with his case, Plaintiff must either: (1) pay the $400 filing fee in full; or
(2) file the completed forms, and the necessary documentation, with the Court on or before
the May 1, 2019 deadline.

       Plaintiff’s failure to timely comply with this Order will result in a recommendation
of dismissal of his case.

        IT IS SO ORDERED.
                                                                                                   :
                                                                   Initials of Preparer   gr



CV-90 (03/15)                          Civil Minutes – General                                 Page 1 of 1
